Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 July 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Dear Sir
                     Phila. 16th July 1782
                  
                  In a Letter which I have this Day received from the Secretary at War, in the followg paragraph—"When our Troops retired from York Town in Virginia, a large Quantity of Ordnance & Ordnance Stores were left for the Use of the French Troops, who were to occupy that post—As the french Troops have left Virginia, I suppose our Artillery & Stores will be no longer wanted, if they are not, I think it will be proper to remove them—for the facility of destroying them will make the Attempt an Object with the Enemy—and the Loss which will be sustained by the United States, should they be destroyed will be very considerable & not to be repaired this Year—" As this Ordnance & Stores are in my immediate Charge I cannot satisfy myself that it will be proper to leave them there, unless your Excelly should deem it necessary—In which Case I shall have no Doubt of continuing them there. 
                  In Consequence of the above I have to request that your Excellency will be so good as to inform me whether those Ordnance Stores will be of any further essential use to the French Army under your Command.  If not it will certainly be of Importance to the United States that Genl Lincoln should take Measures for their immediate removal—I am &c.
                  
               